Citation Nr: 1013196	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
dental trauma.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This 
matter was remanded in September 2006.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran and his wife testified before a Decision Review 
Officer (DRO) at a hearing held at the RO in May 2001.  

The issue of an increased rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not meet the requirements for service 
connection for dental disability for compensation purposes.  

2.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service-connected compensation for 
dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an 
organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2001.  

In March 2007, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered 
moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The Veteran and his 
representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Dental Trauma

Criteria & Analysis

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only 
if such is due to loss of substance of body of maxilla or 
mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain 
criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 
17.161 (emphasis added).

The rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b).

Service dental records show that the Veteran entered service 
missing teeth numbers 16, 19, 30 and 31.  On January 23, 
1967, tooth number 29 was extracted, and 4 days later tooth 
number 20 was extracted; the dental records indicate that 
the teeth were extracted because they were nonrestorable 
caries.  In May 1967, tooth number 14 was extracted because 
it was a nonrestorable carie.  In July 1967, teeth numbers 2 
and 19 were extracted; the dental records indicate that the 
teeth were extracted because they were nonrestorable caries.  
In April and May of 1968, teeth numbers 7, 8, 9, and 10 were 
treated for caries.  Neither the service treatment nor 
dental records refer to any trauma to the mouth.

The Veteran underwent a VA examination in September 2007.  
He stated that he sustained blunt facial trauma from a 
thrown object in service, resulting in fractured teeth # 6-
11.  He reported that the teeth were repaired with "plastic 
caps and eventually extracted."  He stated that he also 
sustained a scrap metal injury entering the left cheek, 
avulsing teeth # 14-15 and exiting the right cheek after 
fracturing teeth #2-3.  

Upon physical examination, there was no functional 
impairment due to loss of motion and masticatory function 
loss.  There was no bone loss of mandible, maxilla, or hard 
palate.  The examiner diagnosed two episodes of dental 
trauma with loss of teeth.  The examiner noted that there 
was no loss of teeth due to loss of substance of body of 
maxilla or mandible.  

In a March 2008 VA examination addendum opinion, the 
examiner stated that the rationale for the opinion noted in 
September 2007 was based upon the history the examiner took 
from the Veteran himself.  In another March 2008 VA 
examination addendum, the examiner noted that the Veteran 
gave a very succinct history of dental trauma events at the 
September 2007 VA examination and the examiner has no reason 
not to believe the Veteran.  The very scant and poorly 
documented, without any history, dental exams provided to 
the examiner for review are inadequate for conclusion 
making.  The examiner believed that there is at least a 50 
percent chance that the Veteran gave an accurate history of 
facial/dental trauma which is not present in the scant 
written documentation.  The examiner noted that teeth #18 
and 29 were present upon entering the service and were 
absent upon discharge.  Teeth 5-10 were present upon 
entering the service, and were present at discharge with 
veneer crowns on them- "trauma could have been the insulting 
injury."  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for service connection for a dental 
disorder.  The Veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the 
maxilla or mandible.  Nor does he have any of the other 
dental disorders listed under 38 C.F.R. § 4.150.  Nor is 
there any competent evidence of dental trauma in service.  
The record contains extensive dental records, and those 
records show that the teeth at issue were treated for 
caries, and not for any trauma.  Given that the records 
contradict (as opposed to merely being silent about) the 
Veteran's account of trauma in service, the Board finds his 
account to lack credibility.  Accordingly, the favorable 
medical opinion lacks the predicate factual basis, as does 
the Veteran's own assertions concerning the etiology of his 
current dental disorder.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a dental disorder.  38 U.S.C.A. § 5107.



Bilateral Hearing Loss

Criteria & Analysis

The Veteran has claimed entitlement to bilateral hearing 
loss due to exposure to artillery during active service.  

Certain chronic disabilities, such as organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance 
purposes dated in March 1966 reflects that the Veteran's 
ears were clinically evaluated as normal.  A Report of 
Medical History reveals that the Veteran checked the 'no' 
boxes for 'ear, nose, or throat trouble' and 'hearing loss.'  
Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
25
10
LEFT
20
15
15
35
50

Service treatment records dated in April 1967 reflect that 
the Veteran complained of a hearing problem.  

A Report of Medical Examination for separation purposes 
dated in July 1968 reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
10
-
15
LEFT
0
10
10
-
5

The Veteran underwent a VA audiological examination in May 
2001.  Speech recognition testing showed scores of 80 
percent for the right ear and 84 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
30
65
70
LEFT
10
25
75
100

The Veteran underwent a VA examination in September 2001.  
The examiner noted that the May 2001 audiological 
examination was unremarkable, revealing a bilateral, high 
frequency, sensorineural hearing loss; however, speech 
recognition threshold and discrimination scores were normal, 
except for slightly reduced discrimination scores.  The 
examiner opined that the Veteran's hearing loss is not 
related to active duty and developed subsequent to his 
release from active duty.  

Private treatment records from Dr. P.F.A. dated in March 
2002 reflect that Dr. P.F.A. noted the Veteran's history of 
significant noise exposure from artillery batteries in the 
1960's and diagnosed noise induced sensorineural hearing 
loss.  

The Veteran underwent another VA examination in September 
2007.  Speech recognition testing showed scores of 96 
percent for the right ear and 92 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
50
65
75
LEFT
10
10
35
75
95

The examiner opined that the Veteran's hearing loss is less 
likely than not related to acoustic trauma from the 
Veteran's military noise exposure.  The examiner reasoned 
that the Veteran's hearing thresholds at time of separation 
were within normal limits.  The examiner noted that, 
according to the American College of Occupational Medicine 
Noise and Hearing Conservation Committee, " a noise induced 
hearing loss will not progress once noise exposure is 
stopped."  The examiner noted that the opinion given during 
the evaluation performed in 2002 indicated a noise induced 
hearing loss and implied military noise exposure as the 
cause.  The examiner stated that the 2002 examiner did not 
have the Veteran's medical file to review, which is 
mandatory per VA regulations when offering an opinion.  

An August 2008 VA examination addendum opinion reflects that 
the September 2007 VA examiner reviewed the Veteran's claims 
folder.  The August 2008 VA examiner concurred with the 
September 2007 VA examiner's opinion.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss by VA standards and no diagnosis of 
hearing loss in service, no complaints of hearing loss until 
many years after service, and VA examiners who opined that 
it is less likely than not that current hearing loss is 
related to military service. 

The Board acknowledges that the lack of any evidence that 
the Veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would 
adversely affect the auditory system and 
post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) 
acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in 
tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether 
there is a medically sound basis to 
attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).  However, a comparison of 
inservice audiological test results does not show any upward 
shift in tested thresholds during service.  Moreover, in the 
present case multiple medical examiners, after examining the 
Veteran and reviewing the inservice audiometric test results 
with varying reported threshold levels, found no basis for 
attributing the Veteran's current hearing loss to service.  
In other words, with knowledge of the inservice hearing test 
variations, the examiners still found no medically sound 
basis to attribute current hearing loss to service.  

Additionally, the Board notes that the lack of any evidence 
of continuing hearing loss for many years between the period 
of active duty and the evidence showing hearing loss is 
itself evidence which tends to show that no hearing loss was 
incurred as a result of service.  Moreover, there is no 
medical evidence showing that hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from active service, and therefore 
service connection for hearing loss may not be presumed to 
have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted 
in any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Although the Veteran complained of hearing loss in service, 
the fact remains, however, that audiological testing at time 
of separation did not show hearing loss disability as 
defined by regulation.  

Finally, the Board believes it significant that the 
September 2007 and August 2008 VA medical examiners opined 
that the current bilateral hearing loss was not 
etiologically related to service.  The Board finds that 
these opinions are entitled to considerable weight and are 
competent evidence regarding causation of the disability at 
issue.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is 
free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Board finds it significant that the March 2002 letter 
from Dr. P.F.A. includes no rationale.  The Board therefore 
finds that the September 2007 VA examination findings with 
rationale are entitled to more weight than the findings by 
Dr. P.F.A.  We would also note that the letter from Dr. 
P.F.A. implies that the Veteran's bilateral hearing loss was 
due to service, and does not explicitly state this.  

The Board has considered the Veteran's own lay statements to 
the effect that the bilateral hearing loss was due to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between bilateral hearing loss and an 
injury, disease, or event of service origin.  Where, as 
here, the determinative issue involves a question of a 
medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that bilateral hearing loss is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
There is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision for the issue adjudicated by 
this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of dental trauma is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran has alleged, through the submission of a 
February 2010 Informal Hearing Presentation, that his PTSD 
has worsened since his last VA examinations in 2007 and 
2008.  The VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  The 
claims file must be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for PTSD.  

2.  Then the RO should readjudicate the 
remaining matter on appeal.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


